 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   FIRST AND STEWART HOTEL OWNER,                      No. 2:21-cv-00344-BJR
     LLC, a Delaware limited liability company,
10                                                       STIPULATION AND ORDER ON
                    Plaintiff,                           BRIEFING SCHEDULE REGARDING
11                                                       DEFENDANT’S REVISED MOTION TO
                                                         DISMISS
12          v.

13   FIREMAN’S FUND INSURANCE
     COMPANY, a California corporation,
14
                    Defendant.
15

16                                           STIPULATION
17          The undersigned counsel have met and conferred pursuant to Fed. R. Civ. P. 26 and the
18   local rules of the Western District of Washington and this Court. In light of First and Stewart’s
19   Amended Complaint, Fireman’s Fund intends to submit a revised motion to dismiss. The Parties
20   have conferred and propose the following stipulated disclosure and briefing schedule:
21          Fireman’s Fund will file and serve its motion to dismiss within 30 days from filing of
22   Amended Complaint.
23          First & Stewart will file and serve its opposition to the motion to dismiss no later than 30
24   days after receiving the motion to dismiss.
25          Fireman’s Fund’s will file and serve its reply 14 days of receiving the opposition papers
26   from First & Stewart.


     STIPULATION AND ORDER ON                                             Tanenbaum Keale, LLP
                                                                           One Convention Place
     BRIEFING SCHEDULE REGARDING                                         701 Pike Street, Suite 1575
     DEFENDANT’S REVISED MOTION TO                                           Seattle WA 98101
     DISMISS - 1                                                              (206) 889-5150

     Case No. 2:21-cv-00344-BJR
 1   DATED this 3rd day of May, 2021.   TANENBAUM KEALE, LLP

 2

 3                                      By: s/Christopher S. Marks
                                        By: s/Malika Johnson
 4
                                        By: s/Alice C. Serko
 5                                      Christopher S. Marks, WSBA #28634
                                        Malika Johnson, WSBA #39608
 6                                      Alice C. Serko, WSBA #45992
                                        One Convention Place
 7
                                        701 Pike Street, Suite 1575
 8                                      Seattle WA 98101
                                        (206) 889-5150
 9                                      Email: cmarks@tktrial.com
                                                 mjohnson@tktrial.com
10                                               aserko@tktrial.com
                                                 seattle.service@tktrial.com
11
                                        Attorneys for Plaintiff
12

13   DATED this 3rd day of May, 2021.   PILLSBURY WINTHROP SHAW PITTMAN LLP
14

15
                                        By: s/Joseph D. Jean
16                                      By: s/Scott D. Greenspan
                                        By: s/Benjamin D. Tievsky
17                                      Joseph D. Jean (admitted pro hac vice)
                                        Scott D. Greenspan (admitted pro hac vice)
18
                                        Benjamin D. Tievsky (admitted pro hac vice)
19                                      31 West 52nd Street
                                        New York, NY 10019-6131
20                                      (212) 858-1000
                                        Email: joseph.jean@pillsburylaw.com
21                                      scott.greenspan@pillsburylaw.com
                                        benjamin.tievsky@pillsburylaw.com
22

23                                      Attorneys for Plaintiff

24

25

26


     STIPULATION AND ORDER ON                                  Tanenbaum Keale, LLP
                                                                One Convention Place
     BRIEFING SCHEDULE REGARDING                              701 Pike Street, Suite 1575
     DEFENDANT’S REVISED MOTION TO                                Seattle WA 98101
     DISMISS - 2                                                   (206) 889-5150

     Case No. 2:21-cv-00344-BJR
 1   DATED this 3rd day of May, 2021.   DLA PIPER

 2

 3                                      By: s/Anthony Todaro
                                        By: s/Joseph Davison
 4
                                        Anthony Todaro, WSBA No. 30391
 5                                      Joseph Davison, WSBA No. 51264
                                        701 Fifth Avenue, Suite 6900
 6                                      Seattle, Washington 98104-7029
                                        Tel: 206.839.4800
 7                                      Fax: 206.839.4801
 8                                      E-mail: anthony.todaro@us.dlapiper.com
                                        E-mail: joseph.davison@us.dlapiper.com
 9                                      Attorneys for Defendant
                                        Fireman’s Fund Insurance Company
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER ON                                Tanenbaum Keale, LLP
                                                              One Convention Place
     BRIEFING SCHEDULE REGARDING                            701 Pike Street, Suite 1575
     DEFENDANT’S REVISED MOTION TO                              Seattle WA 98101
     DISMISS - 3                                                 (206) 889-5150

     Case No. 2:21-cv-00344-BJR
 1                                               ORDER

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiff and

 3   Defendant Fireman’s Fund Insurance Company to modify the briefing schedule regarding

 4   Defendant’s revised Motion to Dismiss.

 5      1. Fireman’s Fund will file and serve its motion to dismiss within 30 days from filing of

 6          Amended Complaint.

 7      2. First & Stewart will file and serve its opposition to the motion to dismiss no later than 30

 8          days after receiving the motion to dismiss.

 9      3. Fireman’s Fund’s will file and serve its reply 14 days of receiving the opposition papers

10          from First & Stewart.

11

12          DATED May 3, 2021.

13

14
                                          THE HONORABLE BARBARA J. ROTHSTEIN
15

16

17

18

19

20

21

22

23

24

25

26
